Citation Nr: 1446939	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-40 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

6.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of stress fracture of the right third metatarsal.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2008 rating decision, in pertinent part, denied service connection for a low back disability, a right knee disability, a left knee disability, a right hip disability, and a right ankle disability, and denied a TDIU.  In March 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2010.

In February 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

Regarding the low back disability, the RO has treated this issue as a claim for service connection.  However, the Veteran originally filed a claim for service connection for a low back disability in December 1992, which was eventually denied in an October 2000 Board decision that became final.  Accordingly, the Board has recharacterized the claim for a low back disability as a claim to reopen.  Given that the Veteran's claim for service connection for a low back disability is being reopened, as explained further below, the Board finds that the Veteran is not prejudiced by such reframing of the issue.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the February 2013 hearing transcript is potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a low back disability, a right knee disability, a left knee disability, a right hip disability, and a right ankle disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The October 2000 Board decision that denied service connection for a low back disability was not appealed, and the Veteran did not file a request for reconsideration or a claim for revision based upon clear and unmistakable error (CUE); therefore, the October 2000 Board decision is final.  

2.  Some of the evidence received since the October 2000 Board decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a low back disability was originally denied by a rating decision in July 1993.  Although the Veteran appealed the July 1993 rating decision, an August 2000 Board decision confirmed the denial of service connection.  The Veteran did not file a request for reconsideration of the Board decision, nor did he timely appeal the decision or allege CUE with respect to the decision.  Therefore, the Board decision became final.  See 38 C.F.R. § 20.1100 (2013).  In the August 2000 decision, the Board denied the claim because the competent, probative evidence did not show that the Veteran's low back disability was due to or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.     

In February 2008, the Veteran filed his request to reopen the claim for service connection for a low back disability.  In the October 2008 rating decision on appeal, the RO denied the Veteran's claim on the merits.      

The evidence received subsequent to the August 2000 Board decision includes, in relevant part, VA and private medical records dated from May 2001 to February 2007, a July 2008 VA examination, a February 2013 travel board hearing transcript, and the Veteran's statements.  

As pertinent here, the Veteran testified at his February 2013 travel board hearing that in addition to his previously offered theory that his low back disability was secondary to his service-connected residuals of stress fracture of the right third metatarsal, he believed that his low back disability had its onset in service.  Specifically, he reported that when his drill sergeant had injured his right foot by stepping on it in 1965, his low back had also been injured when the drill sergeant had tossed him to the ground.  He stated that he had not previously said anything about this injury because the drill sergeant had told him that nobody would believe him.  The Veteran further testified that he had experienced low back pain after service in the 1970's prior to his 1990 work-related back injury.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the Veteran's testimony constitutes evidence suggesting that his low back disability could be directly due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the issues of service connection for a low back disability, a right knee disability, a left knee disability, a right hip disability, and a right ankle disability, and entitlement to a TDIU.  

The Veteran contends that his low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability are due to his period of service.  Alternatively, he contends that his low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability are secondary to his service-connected residuals of stress fracture of the right third metatarsal.    

The Veteran underwent a VA examination in July 2008 to determine whether his low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability were due to or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  After review of the Veteran's claims file and examination of the Veteran, the examiner noted the 1990 workman's compensation injury where the Veteran evidently caught his foot on something or stepped into a hole.  The Veteran had fallen on his right side, and the primary problem that had resulted was a herniated disc in the back.  He underwent a laminectomy in 1990 which had resulted in a right foot drop and some residual neuropathic pain that was most likely due to scar tissue on the right side.  The examiner found that there was absolutely no indication that the Veteran's service-connected foot issue had contributed to or caused his workman's compensation injury.  The examiner explained that all of the residuals that the Veteran had in his back, right hip, bilateral knees, and right ankle were secondary to the workman's compensation injury that he sustained in 1990 and were not connected at all with any problem that he sustained with his stress fracture from service.  Indeed, the Veteran was noted to have no disability or issue related to his healed stress fracture of the third metatarsal.  The examiner therefore opined that the Veteran's back, right hip, bilateral knees, and right ankle were not secondary to his military-acquired stress fracture that had left no residuals.          

Although the July 2008 examiner provided a thorough and well-supported opinion regarding whether the Veteran's low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability were due to his service-connected residuals of stress fracture of the right third metatarsal, there was no opinion provided regarding whether the Veteran's low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability were aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Additionally, the Veteran testified at his February 2013 travel board hearing that in addition to his previously offered theory that his low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability were secondary to his service-connected residuals of stress fracture of the right third metatarsal, he believed that these disabilities had their onsets in service.  Specifically, he reported that when his drill sergeant had injured his right foot by stepping on it in 1965, his low back, right knee, left knee, right hip, and right ankle had also been injured when the drill sergeant had tossed him to the ground.  He stated that he had not previously said anything about these injuries because the drill sergeant had told him that nobody would believe him.  The Veteran further testified that he had experienced low back pain after service in the 1970's prior to his 1990 work-related back injury.  Service treatment records confirm that in May 1965, the Veteran incurred an incomplete oblique stress fracture in the distal end of his right third metatarsal bone.  The Board notes that the Veteran is competent to report on the onset and symptoms of his current low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; Clyburn v. West, 12 Vet. App. 296.  However, the July 2008 VA examination does not include an opinion regarding whether the Veteran's claimed disabilities are directly related to service.    

Given the evidence outlined above, the Veteran should now be afforded VA joints and spine examinations with medical opinions concerning whether the Veteran's low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability arose from service or are otherwise related to any incident of service, or whether his low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability are aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected residuals of stress fracture of the right third metatarsal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Additionally, the Board finds that the Veteran's claim of a TDIU is inextricably intertwined with his claims for service connection for a low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's claim for a TDIU must be deferred pending adjudication of his claims of service connection for a low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability.

The Board also notes that although the Veteran was provided VCAA notice regarding secondary service connection for a low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability in March 2008, the Veteran has not been provided with VCAA notice of the requirements for direct service connection for a low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability.  Therefore, on remand, he should be provided with such notice.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Veteran reported at his February 2013 travel board hearing that he had recently undergone an MRI for his back at the VA medical center in Houston, Texas.  As it appears that there are outstanding VA medical records pertaining to the Veteran's claims, they should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate claims for direct service connection for a low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability.  The notice must also include information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned, as compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disability, right knee disability, left knee disability, right hip disability, and right ankle disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current low back disability that is related to his period of service or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to the Veteran's period of service, including a May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's low back disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the residuals of stress fracture of the right third metatarsal.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current right knee disability that is related to his period of service or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is due to the Veteran's period of service, including a May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's right knee disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the residuals of stress fracture of the right third metatarsal.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current left knee disability that is related to his period of service or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is due to the Veteran's period of service, including a May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's left knee disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the residuals of stress fracture of the right third metatarsal.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current right hip disability that is related to his period of service or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip disability is due to the Veteran's period of service, including a May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's right hip disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the residuals of stress fracture of the right third metatarsal.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current right ankle disability that is related to his period of service or aggravated by his service-connected residuals of stress fracture of the right third metatarsal.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability is due to the Veteran's period of service, including a May 1965 injury from when his drill sergeant stepped on his right foot and threw him to the ground.  

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's right ankle disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the residuals of stress fracture of the right third metatarsal.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

8.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


